Per Curiam,
We are all of opinion that there was but slight evidence of negligence on the part of the defendant, and that even if it be conceded that there was sufficient to carry the question to the jury, the plaintiff was barred of recovery by the contributory negligence of his chauffeur who was operating his automobile. This has been so clearly and conclusively shown by the learned trial judge upon a full and accurate review of the evidence and of the law applicable thereto as to render further discussion unnecessary.
The judgment is affirmed.